IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-45,792-03


EX PARTE CHRISTOPHER MAURICE THOMPSON, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 6182-C IN THE 132ND DISTRICT COURT

FROM SCURRY COUNTY



 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of capital murder
and sentenced to imprisonment for life. The Eleventh Court of Appeals affirmed his conviction.
Thompson v. State, No. 11-02-00207-CR (Tex. App.-Eastland, delievered December 2, 1993, pet.
ref'd). 
	Applicant contends in his first ground that he was improperly denied release on parole. In his
second ground, he contends that he is actually innocent. The trial court entered findings of fact and
conclusions of law, and recommended denying relief. We agree in part. Accordingly, Applicant's
first ground is denied. His second ground is dismissed. Tex. Code Crim. Proc. art. 11.07, § 4. 

Filed: September 27, 2006
Do not publish